DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 9/29/2020.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 8, 13, 14, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: 
Claim 1 – power control module, which is interpreted according to par. 80 of the published application.  
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Applicant is advised that should claim 17 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11, 12, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6537714 to Suzuki.
NOTE: the file wrapper already contains a copy of the original reference and a translation, which were provided by applicant.
Regarding claim 1, Suzuki teaches a sensor control system, comprising:
a refrigerant leak sensor (13, par. 12, gas sensor) configured to, when powered, measure an amount of a refrigerant present in air outside of a heat exchanger of a refrigeration system, wherein the heat exchanger is located within a building (par. 10, item 1 is an “indoor unit”) that is at least one of heated and cooled by the refrigeration system (Suzuki is an air conditioner, par. 10),
a power control module (12 – control unit, par. 28) configured to disconnect the refrigerant leak sensor from power when a blower (18) that moves air past the heat exchanger is on, because the operation of the fan will blow the leaked refrigerant out of the indoor unit. (par. 29)
Suzuki does not expressly teach the use of a heat exchanger, and that the measurement is made in air outside of the heat exchanger.  However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, that an air conditioner, using a refrigerant, would typically include an indoor heat exchanger.  Such person would also understand that a gas sensor used by Suzuki, for determining that there is a refrigerant leak from the heat exchanger, would be taking measurements in the air outside of the heat exchanger.    

Regarding claim 11, Suzuki teaches the sensor control system of claim 1, but does not teach, 
wherein the refrigerant is classified as mildly flammable.
However, Suzuki does teach using flammable refrigerants, though not necessarily “mildly” flammable. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, to include a “mildly flammable” refrigerant, depending upon the end use design, because a skilled artisan will capable of selecting the refrigerant that offers the best performance, balanced with safety and environmental impact, for a given end use design.    

Regarding claim 12, Suzuki teaches the sensor control system of claim 1, but does not expressly teach,
wherein the power control module is configured to connect the refrigerant leak sensor to power when the blower is off.
However, Suzuki teaches a power control module (12 – control unit, par. 28) configured to disconnect the refrigerant leak sensor from power when a blower (18) that moves air past the heat exchanger is on, because the operation of the fan will blow the leaked refrigerant out of the indoor unit. (par. 29).
From the foregoing teaching, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, that the leak sensor should be connected when power to the blower is off, in order to sense dangerous buildups of flammable refrigerant in the indoor unit.   
			
	Regarding claim 15, claim 15 is a method for practicing the apparatus of claim 1.  
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
	
	Regarding claim 17, Suzuki as modified teaches the sensor control method of claim 15 wherein the refrigerant is classified as mildly flammable. (see the rejection of claim 11)

Regarding claim 18, Suzuki as modified teaches the sensor control method of claim 15 further comprising connecting the refrigerant leak sensor to power when the blower is off. (see the rejection of claim 12)

Regarding claim 20, Suzuki as modified teaches the sensor control system of claim 15 wherein the refrigerant is classified as mildly flammable. (see the rejection of claim 11)

Claim(s) 2-4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6537714 to Suzuki in view of KR 10-1611310 to Nam.
NOTE: the file wrapper already contains a translation of Nam, which was provided by applicant.
Regarding claims 2-4, Suzuki teaches the sensor control system of claim 1, but does not teach,
Claim 2 - wherein the power control module is configured to determine that the blower is on when a current to an electric motor of the blower is greater than a predetermined current.
Claim 3 - wherein the power control module is configured to determine that the blower is on when a voltage applied to an electric motor of the blower is greater than a predetermined voltage.
Claim 4 - wherein the power control module is configured to determine that the blower is on when a speed of an electric motor of the blower is greater than a predetermined speed.
Nam, par. 33, teaches an air conditioner where fan motor (150) rotates under the control of the fan driver (140), the detector (160) detects the rotation speed of the outdoor fan, that is, the fan motor (1500, and also detects the fan motor from the fan driver (140). The voltage or current supplied to the (150) is measured and input to the controller (110).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, in view of Nam, in order to provide Suzuki with an affirmative means for determining the fan is operational, so as not test for leaks during such operational time.  With respect to the measured values being “greater than” some predetermined amount, the predetermined amount could be zero in each case.       

Regarding claim 16, Suzuki as modified in view of teaches the sensor control method of claim 15 further comprising determining whether the blower is on when at least one of:
a current to an electric motor of the blower is greater than a predetermined current: (see the rejection of claim 2)
a voltage applied to an electric motor of the blower is greater than a predetermined voltage; (see rejection of claim 3)
a speed of an electric motor of the blower is greater than a predetermined speed; 
a pressure of air downstream of the heat exchanger is greater than a predetermined pressure; (see claim 4)
a temperature of air downstream of the heat exchanger is less than a predetermined temperature during cooling;
the temperature of air downstream of the heat exchanger is greater than a predetermined temperature during heating;
a humidity of air downstream of the heat exchanger is greater than a predetermined humidity;
a flowrate of air through ducts is greater than a predetermined flowrate; and
a command to turn the blower on is received.

Claim(s) 5-7, 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6537714 to Suzuki in view of	 KR 2016-0012795 to Sang.
Regarding claim 5, Suzuki teaches the sensor control system of claim 1, but does not teach, 
wherein the power control module is configured to determine that the blower is on when a pressure of air downstream of the heat exchanger is greater than a predetermined pressure.
Sang teaches measuring both the static pressure of an airflow and a differential pressure through an air filter. (par. 41)
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, in view of Sang, to provide another means of determining the fan is on, if needed or desired.  A skilled artisan would be aware that an operating fan raises air pressure, and the claimed “predetermined pressure” could merely be ambient atmospheric pressure that would be measured if  the fan was not operating.

Regarding claims 6, 7, Suzuki teaches the sensor control system of claim 1, but does not teach, 
Claim 6 - wherein the power control module is configured to determine that the blower is on when a temperature of air downstream of the heat exchanger is less than a predetermined temperature during cooling.
Claim 7 - wherein the power control module is configured to determine that the blower is on when a temperature of air downstream of the heat exchanger is greater than a predetermined temperature during heating.
Sang, par. 50, teaches a controller can receive supply air temperatures.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, in view of Sang, to provide another means of determining the fan is on, if needed or desired.  A skilled artisan would understand that if the system is cooling mode, the air downstream of the heat exchanger would have been cooled by the heat exchanger, and be less than ambient, and that the opposite would be true in the heating mode. 

Regarding claim 9, Suzuki teaches the sensor control system of claim 1, but does not teach,
wherein the power control module is configured to determine that the blower is on when a flowrate of air through ducts is greater than a predetermined flowrate.
Sang, par. 41, has sensors that detect supply air flow rates.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, in view of Sang, to provide another means of determining the fan is on, if needed or desired.  A skilled artisan would understand that ducts are a commonly used to supply air to a temperature controlled space, in air conditioning systems, A skilled artisan would understand that an operational blower would increase the flow rate through the duct. 

Regarding claim 10, Suzuki teaches the sensor control system of claim 1, but does not teach,
wherein the power control module is configured to determine that the blower is on when a command to turn the blower on is received.
Sang, par. 4, teaches an interface unit that receives control commends for a fan. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Suzuki, in view of Sang, to provide another means of determining the fan is on, if needed or desired.  A skilled artisan would understand that some type of command is issued to turn a blower on and off.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763